Citation Nr: 0310060	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-09 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lung disorders, 
secondary to nicotine dependence and tobacco use in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from December 1998 and March 2000 decisions by the RO 
in Roanoke, Virginia which denied service connection for lung 
disorders (including chronic obstructive pulmonary disease 
(COPD) and emphysema with restrictive and obstructive lung 
disease), claimed as due to nicotine dependence and tobacco 
use in service.

REMAND

In October 2002, the Board undertook additional development 
of the veteran's claim for entitlement to service connection 
for lung disorders including emphysema with restrictive and 
obstructive lung disease, secondary to nicotine dependence 
and tobacco use in service, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003) the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, although 
the Board has obtained a report of a January 2003 VA 
examination with pulmonary function testing, the case must be 
remanded to the RO for readjudication and for preparation of 
a supplemental statement of the case, with consideration of 
any additional evidence received since the February 2002 
supplemental statement of the case (SSOC).  38 C.F.R. § 19.31 
(2002); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the Board notes that the report of the January 2003 
VA examination does not fully respond to all questions posed 
in the Board's examination request.  The RO should contact 
the examiner who conducted the January 2003 examination, and 
ask her to comment as to whether the veteran incurred 
nicotine dependence during service.  If that examiner is 
unavailable, the RO should arrange for another examination of 
the veteran in order to obtain a medical opinion on this 
question.  The claims file should be reviewed by the 
examiner.  38 U.S.C.A. § 5103A(d) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the examiner who 
conducted the January 2003 examination, 
and ask her to comment as to whether the 
veteran incurred nicotine dependence 
during service.  Adequate reasons and 
bases for the opinion rendered must be 
included.  If that examiner is 
unavailable, the RO should schedule the 
veteran for another VA pulmonary 
examination by a physician, in order to 
determine whether the veteran incurred 
nicotine dependence during service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

3.  Thereafter, the RO should review all 
of the evidence received since the 
February 2002 SSOC and readjudicate 
veteran's claim for entitlement to service 
connection for lung disorders including 
COPD and emphysema with restrictive and 
obstructive lung disease, secondary to 
nicotine dependence and tobacco use in 
service.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




